           Case 2:19-cr-00219-MJH Document 36 Filed 08/16/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                   )
UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 )
                                                   )
MUSTAFA MOUSAB ALOWEMER,                           )    2:19-cr-219-CRE
                                                   )
               Defendant.                          )
                                                   )
                                                   )
                                                   )
                                                   )


                                      HEARING MEMO

Hearing Date: August 16, 2019
Time: 9:40 AM- 11:20 AM
Type of Hearing or Conference: Detention Hearing
Reporter: N. Re
Deputy Clerk/Law Clerk: J.Biggs/B. Campbell

Counsel for Government                                 Counsel for Defendant(s)

Soo Song                                               Andrew Lipson
                                                       Interpreter: Ismail Haidar, MPA/Federal
                                                       Court Contract Interpreter

                             Summary of Proceedings

Government witness Gary Morgan.
Government Exhibits 1 and 2 admitted.
Cross-examination of Government witness, Gary Moran.
Defense Exhibits A, B, C, and D admitted.
Defense witness Fatmeh Alowemer (through Interpreter, Ismail Haidar)
Government argument/summary for detention.
Defense argument/summary against detention.
The court finds probable cause exists that the defendant committed the charges alleged in the
indictment.
The court finds considering the information presented in the detention hearing that the defendant
must be detained pending trial. The defendant was remanded to the custody of the U.S. Marshal.




                                               1
